ANNUAL INFORMATION FORM OF RUBICON MINERALS CORPORATION Suite 1540 - 800 West Pender Street Vancouver, BCV6C 2V6 March 31, 2008 (for the year ended December 31, 2007) TABLE OF CONTENTS PRELIMINARY NOTES Documents Incorporated by Reference Date of Information Currency Glossary of Terms[ STATEMENT REGARDING FORWARD LOOKING STATEMENTS CORPORATE STRUCTURE Name, Address and Incorporation Inter-Corporate Relationships GENERAL DEVELOPMENT OF BUSINESS Three Year History Property Acquisitions and Options Investments FINANCINGS[INSERT PAGE NUMBER] Other Share Issuances GENERAL DEVELOPMENTS[INSERT PAGE NUMBER] Significant Acquisitions DESCRIPTION OF THE BUSINESS[INSERT PAGE NUMBER] General Risk Factors Management Conflicts of Interest Limited Operating History:Losses Price Fluctuations:Share Price Volatility Shares Reserved for Future Issuance:Dilution Risk Associated with the Issuance of Flow-Through Shares Dividend Record and Policy Companies with Asset-backed Securities Outstanding Companies with Mineral Projects Companies with Oil and Gas Activities DIVIDENDS[INSERT PAGE NUMBER] DESCRIPTION OF CAPITAL STRUCTURE General Description of Capital Structure Constraints Ratings MARKET FOR SECURITIES Trading Price and Volume ESCROWED SECURITIES DIRECTORS AND OFFICERS Name, Occupation and Security Holding Cease Trade Orders, Bankruptcies, Penalties or Sanctions Conflicts of Interest AUDIT COMMITTEE Audit Committee Charter Composition of the Audit Committee Relevant Education and Experience Reliance on Certain Exemptions Reliance on the Exemption in Subsection 3.3(2) or Section 3.6 Reliance on Section 3.8 Audit Committee Oversight Pre-Approval Policies and Procedures External Auditor Service Fees (By Category) PROMOTERS[INSERT PAGE NUMBER] LEGAL PROCEEDINGS AND REGULATORY ACTIONS Legal Proceedings Regulatory Actions INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS TRANSFER AGENTS AND REGISTRARS MATERIAL CONTRACTS INTERESTS OF EXPERTS ADDITIONAL INFORMATION PRELIMINARY NOTES Documents Incorporated by Reference Incorporated by reference into this AIF are the Audited Consolidated Financial Statements and Management’s Discussion and Analysis of Rubicon Minerals Corporation (“Rubicon” or “the Company”) for the financial years ended December 31, 2007, the Material Change Reports of the Company dated May 25, 2007 and November 21, 2007, the press release of the Company dated June 19, 2007, the Management Information Circular dated April 2, 2007 for the Company’s 2007 Annual Meeting held on May 14, 2007, and the Technical Report on the McFinley Gold Property dated December 9, 2005, copies of which may be obtained online on the SEDAR website at www.sedar.com.All financial information in this AIF is prepared in accordance with generally accepted accounting principles in Canada. Date of Information All information in this AIF is as of December 31, 2007, unless otherwise indicated. Currency All dollar amounts are expressed in Canadian Dollars, unless otherwise indicated. Glossary of Terms Certain terms used herein are defined as follows: General “2007 Circular” means the Management Information Circular dated April 2, 2007 for the Company’s 2007 Annual and Special General Meeting held on May 14, 2007; “AIF”means this Annual Information Form together with the documents incorporated by reference; “AMEX” means the American Stock Exchange; “Company” or “Rubicon” means Rubicon Minerals Corporation; “net smelter return royalty”or “NSR” means the gross revenues as a payment realized from the disposition of product after deduction of limited deductions, such as cost incurred for sampling and assaying, transportation, insurance, treatment penalties, taxes on product or its disposition. A net smelter return is a share of the net revenues generated from the sale of metal produced by a mine; “NI 43-101”means National Instrument 43-101 - Standards of Disclosure for Mineral Projects issued by the Canadian Securities Administrators; “NI51-102” means National Instrument 51-102, Continuous Disclosure Obligations, of the Canadian Securities Administrators; “MI52-110” means Multilateral Instrument 52-110, Audit Committees, of the Canadian Securities Administrators; “preliminary feasibility study” and “pre-feasibility study” each mean a comprehensive study of the viability of a mineral project that has advanced to a stage where the mining method, in the case of underground mining, or the pit configuration, in the case of an open pit, has been established and an effective method of mineral processing has been determined, and includes a financial analysis based on reasonable assumptions of technical, engineering, legal, operating, economic, social, and environmental factors and the evaluation of other relevant factors which are sufficient for a qualified person, acting reasonably, to determine if all or part of the mineral resource may be classified as a mineral reserve; “qualified person”– in relation to a 43-101 technical report - an individual who 1) is an engineer or geoscientist with at least five years of experience in mineral exploration, mine development or operation or mineral project assessment, or any combination of these; 2) has experience relevant to the subject matter of the mineral project and the technical report;and 3) is in good standing with a professional association and, in the case of a foreign association listed in Appendix A to NI43-101, has the corresponding designation of Appendix A to NI43-101. “TSX”means the Toronto Stock Exchange; “TSX Venture”means the TSX Venture Exchange. Geological Terms “archean” - geological ages older than 2.4 billion years; “arsenopyrite”- a sulphide of arsenic and iron having the chemical formula FeAsS; “felsic”- light-coloured silicate minerals such as quartz, feldspar and feldspathoids; and “intrusive”– a body of igneous rock formed by the consolidation of magma intruded into other rocks, in contrast to lavas, which are extruded upon the surface. “shear zone” - an area of rock which has failed or sheared in response to applied stress; and “ultramafic” - igneous rocks consisting mainly of ferromagnesian minerals to the exclusion of quartz, feldspar and feldspathoids. Resources/Reserves “Indicated Mineral Resource”– (NI43-101 definition) - that part of a “Mineral Resource” for which quantity, grade or quality, densities, shape and physical characteristics, can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit.The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed; “Inferred Mineral Resource”– (NI43-101 definition)– that part of a “Mineral Resource” for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity.The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes; “Measured Mineral Resource” – NI-43-101 definition – that part of a “Mineral Resource” for which quantity, grade or quality, densities, shape, physical characteristics are so well established that they can be estimated with confidence sufficient to allow the appropriate application of technical and economic parameters, to support production planning and evaluation of the economic viability of the deposit.The estimate is based on detailed and reliable exploration, sampling and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough to confirm both geological and grade continuity; “Mineral Resource” – NI43-101 definition – a concentration or occurrence of natural, solid, inorganic or fossilized organic material in or on the Earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction.The location, quantity, grade, geological characteristics and continuity of a Mineral Resource are known, estimated or interpreted from specific geological evidence and knowledge; “Mineral Reserve” – NI43-101 definition – A Mineral reserve is the economically mineable part of a “Measured” or “Indicated Mineral Resource” demonstrated by at least a Preliminary Feasibility Study.This Study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified.A Mineral Reserve includes diluting materials and allowances for losses that may occur when the material is mined.CIM standards differ from United States standards.Under United States standards, a “reserve” is defined as a part of a mineral deposit which could be economically and legally extracted or produced at the time the mineral reserve determination is made, where “economically” implies that profitable extraction or production has been established or analytically demonstrated to be viable and justifiable under reasonable investment and market assumptions, and while “legally” does not imply that all permits needed for mining and processing have been obtained or that other legal issues have been completely resolved, for a reserve to exist, there should be a reasonable certainty based on applicable laws and regulations that issuance of permits or resolution of legal issues can be accomplished in a timely manner; Cautionary Note to U.S. Readers:All reserve and resource estimates contained in this annual report are calculated in accordance with National Instrument 43-101, Standards of Disclosure for Mineral Projects (“NI 43-101”) of the Canadian Securities Administrators and CIM Standards.While the terms “mineral resource,” “measured mineral resource,” “indicated mineral resource,” and “inferred mineral resource” are recognized and required by Canadian regulations, they are not defined terms under SEC standards in the United States.As such, information contained in this AIF concerning descriptions of mineralization and resources under Canadian standards may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements of the SEC.“Indicated mineral resource” and “inferred mineral resource” have a great amount of uncertainty as to their existence and a great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an “indicated mineral resource” or “inferred mineral resource” will ever be upgraded to a higher category of resource.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain statements contained in this AIF about anticipated future events or results are forward-looking statements. Forward-looking statements often, but not always, are identified by the use of words such as “seek”, “anticipate”, “believe”, “plan”, “estimate”, “expect”, “targeting” and “intend” and statements that an event or result “may”, “will”,“should”, “could”, or “might” occur or be achieved and other similar expressions.Forward-looking statements in this AIF include statements regarding the Company’s future exploration plans and expenditures, the satisfaction of rights and performance of obligations under agreements to which the Company is a part, the ability of the Company to hire and retain employees and consultants and estimated administrative assessment and other expenses. The forward-looking statements that are contained in this AIF involve a number of risks and uncertainties.As a consequence, actual results might differ materially from results forecast or suggested in these forward-looking statements.Some of these risks and uncertainties are identified under the heading “Risk Factors” in this AIF.Additional information regarding these factors and other important factors that could cause results to differ materially may be referred to as part of particular forward-looking statements.The forward-looking statements are qualified in their entirety by reference to the important factors discussed under the heading “Risk Factors” and to those that may be discussed as part of particular forward-looking statements.Forward-looking statements involve known and unknown risks, uncertainties, assumptions and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements.Factors that could cause the actual results to differ include market prices, exploration success, continued availability of capital and financing, inability to obtain required regulatory approvals and general market conditions.These statements are based on a number of assumptions, including assumptions regarding general market conditions, the timing and receipt of regulatory approvals, the ability of the Company and other relevant parties to satisfy regulatory requirements, the availability of financing for proposed transactions and programs on reasonable terms and the ability of third-party service providers to deliver services in a timely manner.Forward-looking statements contained herein are made as of the date of this AIF and the Company disclaims any obligation to update any forward-looking statements, whether as a result of new information, future events or results or otherwise.There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements.Accordingly, readers should not place undue reliance on forward-looking statements. CORPORATE STRUCTURE Name, Address and Incorporation Rubicon Minerals Corporation (the “Company”) was incorporated on March 4, 1996 under the
